On Application eor Rehearing.
The only complaints made of our decree are the following :
1. Mrs. H. P. Dickson complains that there is a seeming ambiguity in our decree as to the effect given by us to the judgment of the Bossier District Court of 11th January, 1881, destituting her of her usufruct.
The only occasion we had for referring to that judgment, in this case, arose from the fact that the destitution of the usufruct decreed thereby was a necessary condition precedent to the maintenance of this suit for partition. Therefore, our allusions were confined to this element of that judgment. It should be needless to say that we neither made or intended any discrimination against, or reflection upon, the validity of that judgment in any other respect.
2. We are asked by several of the parties to amend the decree so far as it affirms that portion of the judgment of the District Court, directing the sale, to be made for cash to the extent of the interests of some of the heirs and on terms of partial credit as to the interests of the. remaining heirs.
The right of heirs of age and present to require the sale to be made for cash “ for a sufficient sum to cover the interests coming to them,” seems to be quite absolute and unqualified under the terms of C. C. 1342. In absence of any complaint by those heirs themselves, we must presume that they made the demand and that the judge acted upon it.
3. In view of the fact that a part of the property is situated in the parish of Caddo, and part in the parish of Bossier, we are asked to modify that part of the decree which- orders the whole of the property to be sold, at the same time, by the sheriff or an auctioneer of the parish of Bossier. It is reasonably urged that the property should be sold in the parish where it is situated and on different days. We acquiesce, in the propriety of this prayer and shall amend our decree accordingly ; and would have so ordered in our first decree, had the point been urged.
It is, therefore, ordered that so much o'f our decree as affirms that portion of the judgment appealed from which orders that “the entire property, real and personal, belonging to the succession of Michael Dickson, be sold by the sheriff of Bossier or any auctioneer in Bossier parish,” be now annulled and set aside ; and it is now ordered and decreed that the above cited portion of the judgment appealed from be amended so as to order that the property situated in the parish of Bossier be sold by the sheriff or any auctioneer of said parish, and that the property *1381situated in the parish oí Caddo be sold by the sheriff or any auctioneer oí said parish, and that the sales in said respective parishes be made upon different days and with sufficient interval between them to enable bidders to attend both sales.
And it is ordered that, in all other respects, our former decree remain undisturbed.
The Chief Justice takes no part in this decision, not having participated in the original opinion.